                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MONICEN PINNOCK                               :                  CIVIL ACTION
                                              :
       v.                                     :
                                              :
USAA INSURANCE                                :                  NO. 20-6316

                                          ORDER

       AND NOW, this 2nd day of June, 2021, upon consideration of Plaintiff’s pro se “Motion

for Clarification” (Docket No. 11), “Motion for Leave to Amend Complaint/Caption” (Docket No.

12), and “Motion for Leave to Submit and Amend Exhibits and to Take Judicial Notice” (Docket

No. 16), as well as Defendant’s Motion to Dismiss pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6) (Docket No. 13), and for the reasons stated in the accompanying

Memorandum, IT IS HEREBY ORDERED as follows:

       1.     Plaintiff’s “Motion for Clarification” is DISMISSED AS MOOT.

       2.     Plaintiff’s “Motion for Leave to Amend Complaint/Caption” is DENIED without

              prejudice.

       3.     Plaintiff’s “Motion for Leave to Submit and Amend Exhibits and to Take Judicial

              Notice” is DENIED without prejudice.

       4.     Defendant’s Motion to Dismiss pursuant to Rule 12(b)(1) is GRANTED without

              prejudice.



                                                  BY THE COURT:



                                                  /s/ John R. Padova
                                                  John R. Padova, J.
